Citation Nr: 9914569	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  93-18 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for retinitis 
pigmentosa.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel
INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.  

These matters come to the Board of Veterans' Appeals (Board) 
from a February 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for a nervous 
disorder, retinitis pigmentosa, headaches, and deafness.  The 
veteran has perfected an appeal of that decision.

In conjunction with an August 1992 hearing, the veteran 
withdrew his appeal on the issues of entitlement to service 
connection for hearing loss and headaches.  The Board 
concludes, therefore, that these issues are no longer within 
the Board's purview.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be effective if withdrawn).

This case was previously before the Board in June 1995 and 
June 1997, at which times the Board remanded the case to the 
RO for additional development.  The development has been 
completed to the extent possible, and the case returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's claim for service connection for retinitis 
pigmentosa has been obtained.  

2.  Retinitis pigmentosa was not shown in service; it was 
first documented many years after service; and it is not 
shown to be related to service.

3.  There is no competent and probative evidence of a nexus 
between the current psychiatric disability, classified as a 
bipolar disorder, and any injury, disease, event or 
circumstance during active service.  


CONCLUSIONS OF LAW

1.  Retinitis pigmentosa was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  

2.  The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are unavailable.  The  
National Personnel Records Center (NPRC) has indicated that 
they were probably destroyed in a July 1973 fire at that 
facility.  The RO has repeatedly requested service medical 
records from the Office of the Surgeon General (SGO) and the 
NPRC in response to the veteran's ongoing statements 
regarding pertinent treatment during active service, but has 
not been able to obtain any records of that treatment.  
Service department morning reports have been obtained but do 
not provide any information relevant to the veteran's claims.  

Private treatment records show that clinical evidence of 
retinitis pigmentosa was initially found in May 1976, at 
which time the veteran reported having had night blindness 
for the previous 15 years.  As the result of the veteran's 
reported symptomatology and an eye examination, the treating 
physician provided a diagnosis of retinitis pigmentosa, but 
he did not provide any opinion on the onset or etiology of 
the disorder.  The veteran continued to receive regular 
evaluations of the eye disorder from his private physicians. 

A January 1981 private treatment record shows that the 
veteran reported that the onset of night blindness occurred 
in 1962, which the veteran attributed to his experiences in 
bright snow in the 1940s.  He also reported having had 
difficulty seeing in the dark in the 1940s.  The physician 
noted a questionable onset in 1958, and also noted that the 
veteran's grandfather had had eye problems.  

An additional January 1981 treatment record indicates that 
the veteran reported that he thought his problems with night 
blindness began in the 1940s, when he had difficulty finding 
a seat in a darkened theater.  He also reported having 
trouble driving at night beginning in 1958, with increased 
difficulty driving at night over the previous six months.  
The treating physician provided a diagnosis of retinitis 
pigmentosa, late onset, and recommended that all of the 
veteran's family, including his brothers and sisters and 
children, be examined in order to determine whether they had 
tapetoretinal degeneration.

In March 1984 the treating physician found that the veteran 
was legally blind as the result of retinitis pigmentosa, with 
the loss of the peripheral vision fields in both eyes to less 
than 10 degrees.  

In his February 1991 claim the veteran stated that during 
service his duties included guarding an ammunition dump, that 
he had problems with his eyes due to the glare of the sun, 
and that they were not provided with goggles.  He also stated 
that he had difficulty seeing at night, which almost caused 
him to shoot the officer of the day.

In a February 1991 statement an individual with whom the 
veteran served reported that the veteran had complained of 
sore eyes, the inability to see at night or in the dark, and 
of having had eye strain due to glare from the snow.  He 
stated that the veteran also complained about his nerves, and 
that he had stated that his nerves first started bothering 
him when he was on board a ship that encountered a German 
submarine.  He further stated that the veteran had obtained 
pills from his family doctor for his nerves when he was on 
leave.  

During an August 1992 hearing the veteran testified that he 
first experienced problems with his nerves during active 
service when he was on board a ship in waters barricaded by 
German submarines, and the ship could not get into port for 
14 days.  He also attributed his nervous problem with being 
knocked out of his bunk by the concussion caused by depth 
charges that were used against a submarine.  He stated that 
when he reached port he had to go to his family doctor for 
medication for his nerves, which he characterized as the 
start of his nervous condition.  He reported shaking and 
having stomach symptoms, which he related to his nervous 
condition, and that he had a nervous breakdown in 1949, which 
he described as his tongue swelling to the point that he 
choked and required three shots of morphine in each arm.  He 
denied having seen any military doctor for his nerves.  He 
testified that his nervous problem continued after active 
service, but that he had not sought treatment because he 
could not afford it.  He stated that the problem with shaking 
continued after service, but that it only occurred when he 
was out of work.

The veteran reported having received treatment for his nerves 
from his family doctor from 1943 until 1954, and that he saw 
another physician from 1956 to 1966.  He testified that he 
had three or four nervous attacks a year, which he described 
as having no control over his body, which his family doctor 
treated with shots of morphine.  He also testified that these 
"attacks" would last for a couple of days, then he would 
return to work.  He stated that he continued to experience 
shaking, having difficulty sleeping, and having problems with 
his stomach, and that he continued to receive treatment for 
his nerves.  He denied having seen a psychiatrist or being 
hospitalized for his nerves.

The veteran also testified that he was hospitalized with a 
fever in 1943, after which he noticed that he had trouble 
seeing in the dark, and that the fever caused him to have 
retinitis pigmentosa.  He further testified that, although 
retinitis pigmentosa was hereditary, being exposed to the 
glare of the sun while in service had triggered the disease.  
He stated that his visual acuity was fine during active 
service and that he was not aware that his peripheral vision 
was slowly decreasing.  He also stated that during service he 
started bumping into things, which he attributed to the loss 
of his peripheral vision, and that this continued after 
service.  He reported that retinitis pigmentosa was first 
diagnosed in 1975, at which time he underwent a complete 
medical examination and was told that he had a problem with 
his eyesight.  He stated that his physician had told him that 
the peripheral vision problems and the problem with bumping 
into things was the beginning of the retinitis pigmentosa.

The veteran's wife testified that she met him in 1944, and 
that at that time she noticed that his hands were a little 
shaky.  She stated that his hands continued to shake and that 
the worst event occurred in 1949, when his tongue swelled.  
She also stated that at the time the first attack occurred, 
their son had a congenital hip problem and the veteran's 
father was dying with cancer, and that this continual stress 
aggravated his nervous condition.  She reported that the 
veteran continued to receive treatment for his nerves, 
including having been seen by a psychiatrist in the late 
1950s or early 1960s, but that she could not remember the 
name of the psychiatrist.  She testified that he also had 
mood swings, being very high or very low, and that he did not 
sleep well and had stomach problems.  

She also testified that when she met him in 1944, he told her 
that he could not find the seats in a dark movie theater and, 
after they knew each other better, he refused to go to the 
movies.  She stated that he also had trouble driving at night 
and that she would have to direct him when he drove, 
especially at night, but that they never realized it was 
because of loss of peripheral vision.  She also stated that 
she constantly treated him for cuts and bruises on his head 
from bumping into things.  

An August 1992 private treatment record shows that the 
veteran reported having had difficulty with night vision 
since 1943 or 1944.

In a November 1992 statement the veteran's sister, who was a 
registered nurse when the veteran was in service, reported 
that the veteran was home on furlough in May 1943 when he was 
observed to be shaky and very nervous.  She stated that he 
was treated for his nervous condition by a family doctor, but 
that the doctor had died and all of the treatment records had 
been destroyed.

Also in November 1992, the veteran's daughter submitted a 
letter she wrote to a physician who had purportedly treated 
the veteran for episodes of nervous shakes from 1957 to 1967 
by giving him shots.  In the letter she stated that the 
veteran had had a nervous breakdown in 1942, and that he 
continued to have episodes of nervous shaking and 
uncontrollability of his mind and body throughout all the 
years, which were treated with tranquilizers.  

VA treatment records dated in March 1996 indicate that the 
veteran reported having had problems with his nerves since 
active service, and that he recently developed depression.  
He also reported having had a cycle of depressive episodes 
every three or four months from 1945 until the early 1970s, 
which were treated with injections, although he could not 
remember what drug was given.  He denied having been 
hospitalized, and stated that he had done well between the 
depressive episodes.  The examiner characterized the 
veteran's description of his pre-1983 symptoms as "vague."  
The veteran also stated that he had been become increasingly 
despondent after having been forced to retire in 1983 due to 
failing eyesight and his increasing dependency.  He also 
stated that the periods of depression alternated with periods 
of "feeling as if he could accomplish anything," and that 
his mind was always racing.  

He denied having received any prior psychiatric treatment, 
other than the reported injections when depressed in the 
past.  He reported having had a bad "nervous breakdown" in 
1950, but did not recall any treatment he may have received.  
As the result of the interview and a mental status 
examination the therapist provided a diagnosis to rule out 
bipolar disorder.  The therapist noted that the veteran and 
his wife felt that many of his symptoms were long-standing, 
but that they seemed to be more pronounced since his 
retirement.  

In a June 1996 statement the veteran's spouse stated that the 
veteran had not been able to see the aisles and seats in 
movie theaters in May 1945, and that he had had difficulty 
seeing in the dark during all their married life of 50 years.

In a June 1996 statement the veteran reported that in May 
1945 he had difficulty seeing in the dark until his eyes 
adjusted, and that retinitis pigmentosa should have been 
diagnosed when he was inducted into the service.  He also 
stated that he underwent a complete medical examination in 
February 1945, but that the disease was not diagnosed.

A VA medical report dated in December 1996 shows that the 
veteran was legally blind due to what the examiner described 
as a very typical form of retinitis pigmentosa, which was 
congenital.  The examiner stated that, as is often the case 
with retinitis pigmentosa, the patient has progressive 
problems with night and side vision throughout his life, but 
never realizes that this was abnormal because he never 
experienced normal vision.  She also stated that the patient 
could undergo an eye examination, and that the disease would 
not be detected in the absence of dilation of the pupils and 
examination of the fundus.  She further stated that the 
disease progresses to the point that the central vision is 
affected and the patient realizes that there is something 
wrong with his vision and seeks treatment, at which point the 
disease is advanced and cannot be missed.  The examiner 
stated that the veteran had followed this typical pattern of 
patients with retinitis pigmentosa, including his reported 
problems with night vision while in service.

In a December 1998 statement the veteran reported that he was 
given a complete medical examination on induction into 
service in 1942, at which time his visual acuity was found to 
be 20/15, and on separation from service in 1945.  He stated 
that his pupils were not dilated, and that no evidence of 
retinitis pigmentosa was found on either examination.  He 
also stated that in June 1942, while operating a bulldozer, 
he broke the transatlantic telephone cable because he was not 
able to see the markers for the cable in his peripheral 
vision.  He again stated that he almost shot the officer of 
the day because he could not see him in the dark, but heard 
someone approaching.  He said that he thought snow blindness 
was causing his vision problems while in service.

II.  Service Connection for Retinitis Pigmentosa

A.  Laws and Regulations

The Board concludes that the veteran's claim for service 
connection for retinitis pigmentosa is well grounded because 
there is medical evidence of a current disability, lay 
evidence of observable symptoms in service, and medical 
evidence of a nexus between the in-service symptoms and the 
current diagnosis.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996)(table); see also Hickson v. West, 11 Vet. App. 374 
(1999) (in determining whether a claim is well grounded, only 
the evidence that supports the claim can be considered).  The 
Board further notes that, because the veteran's service 
medical records cannot be located, additional consideration 
of the available evidence is warranted.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

Because the claim is well grounded, VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); see also Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 118 S.Ct. 2348 (1998).  The relevant evidence 
pertaining to the issue consists of private treatment 
records, the December 1996 VA medical report, and lay 
statements and testimony.  The Board finds that although the 
veteran was not provided a VA examination in conjunction with 
his claim for service connection for retinitis pigmentosa, 
the December 1996 medical report includes an opinion 
regarding the onset of the disease, and that additional 
examination is not warranted.  38 C.F.R. § 3.325(b).  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

The VA Office of the General Counsel has provided an opinion 
that service connection can be granted for diseases of 
congenital origin, including retinitis pigmentosa, if the 
evidence as a whole establishes that the disease was incurred 
or aggravated during active service within the meaning of VA 
laws and regulations.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  A hereditary disease can be considered 
to have been incurred in service if the disease initially 
becomes manifest during service.  VAOPGCPREC 67-90 (O.G.C. 
Prec. 67-90).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

B.  Analysis

The Board has reviewed the evidence of record and finds that 
service connection for retinitis pigmentosa is not warranted.  
As a preliminary matter, the Board notes that the veteran's 
service medical records are unavailable, in spite of numerous 
attempts to locate the records, and that they were presumably 
destroyed by fire at the NPRC in 1973.  The Board further 
notes that no records from the SGO could be located 
pertaining to the veteran.  According to the veteran's 
statements, no evidence of an eye disorder is documented in 
his service medical records.

Service connection for retinitis pigmentosa is warranted if 
the evidence shows that the disorder became manifest during 
service.  Although the veteran's assertions of having 
difficulty with night vision during service are deemed to be 
credible for the purpose of determining whether his claim is 
well grounded, the presumption does not apply in adjudicating 
his claim on the merits.  Evans v. West, 12 Vet. App. 22 
(1998).  In addition, although the veteran is competent to 
provide evidence of observable symptomatology, he is not 
competent to relate those symptoms to a medical cause, or to 
provide evidence of the etiology of a medical disorder.  See 
Savage, 10 Vet. App. at 496; see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The medical evidence shows that when retinitis pigmentosa was 
initially diagnosed in May 1976, the veteran reported having 
had night blindness for the previous 15 years.  Based on the 
veteran's report, the onset of night blindness would have 
occurred in approximately 1961, 15 years following his 
separation from service.  In January 1981 he again reported 
that the onset of night blindness occurred in 1962, although 
he reported having had difficulty seeing in the dark in the 
1940s, which he described as difficulty finding a seat in a 
darkened theater.  He further reported having difficulty 
driving at night beginning in 1958.  Although the veteran 
indicated that he had difficulty seeing in the dark in the 
1940s, the physician indicated that the onset of the eye 
disorder occurred in 1958, not the 1940s.

It was not until February 1991, more than 45 years after he 
was separated from service, that he claimed to have had night 
blindness while he was in service.  The Board finds, 
therefore, that his assertions of having night blindness 
during service are not credible.  See Struck v. Brown, 9 Vet. 
App. 145, 154-155 (1996) (the Board must weigh the 
credibility of the evidence).  In addition, although he 
submitted a statement from an individual with whom he served 
verifying that he had complained of poor night vision while 
in service, the February 1991 statement was also made more 
than 45 years after the fact.  The statement is not, 
therefore, of sufficient weight, which considered in the 
context of all the evidence of record, to show that the eye 
disorder became manifest during service.  See Kates v. Brown, 
5 Vet. App. 93 (1993).

The VA examiner in December 1996 stated that the veteran's 
retinitis pigmentosa was congenital, that the disease was 
manifested by progressive problems with night and side 
vision, and that the veteran's problems with night vision 
while in service were typical of the disease.  This opinion 
is, however, based on the veteran's reported history of 
having had night blindness during service, which is not 
supported by any contemporaneous evidence.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required 
to accept doctor's opinions that are based upon the veteran's 
recitation of medical history).  The December 1996 medical 
report is, therefore, of low probative value.

The Board finds that the more contemporaneous evidence 
showing that the veteran's night blindness began in 1958, 
1961, or 1962 is more probative than the veteran's history as 
reported beginning in 1991.  Curry v. Brown, 7 Vet. App. 59, 
68 (1994).  For the reasons shown above, the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to service connection for retinitis 
pigmentosa.

II.  Service Connection for a Psychiatric Disorder

A.  Laws and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps, 126 
F.3d at 1464.  A well grounded claim is a plausible claim, 
meaning a claim that appears to be meritorious on its own or 
capable of substantiation.  Epps, 126 F.3d at 1468.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit, 5 Vet. App. at 93.  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza, 7 Vet. App. at 506.  Alternatively, the 
second and third elements can be satisfied by evidence 
showing that a disorder was noted during service or any 
applicable presumptive period, evidence of post-service 
continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  Savage, 
10 Vet. App. at 497; 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  Grottveit, 5 Vet. 
App. at 93.  A lay person is, however, competent to provide 
evidence of an observable condition during and following 
service.  Savage, 10 Vet. App. at 496.  If the claimed 
disability relates to an observable disorder, lay evidence 
may be sufficient to show the incurrence of a disease or 
injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 
No. 97-1321, slip op. at 9 (U.S. Vet. App. April 2, 1999).  
In determining whether the claim is well grounded, the 
evidence is generally presumed to be credible.  See Arms v. 
West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
No. 97-131, slip op. at 1 (U.S. Vet. App. Feb. 8, 1999).  VA 
may, however, dependent on the facts of the case, have a duty 
to notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  Although the veteran reported having received 
treatment for psychiatric symptoms in 1943 and following his 
separation from service, he also stated that he had attempted 
to obtain those records, and that the records could not be 
located.  The veteran has not indicated the existence of any 
available evidence that, if obtained, would make his claim 
well grounded.  VA has no further obligation, therefore, to 
notify him of the evidence needed to support his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

B.  Analysis

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  The VA therapist 
in March 1996 provided a diagnosis to rule out a bipolar 
disorder, which constitutes sufficient medical evidence of a 
current psychiatric disability.  The veteran has provided lay 
statements from his family and an individual with whom he 
served showing that he was "shaky" and that he had 
"problems with his nerves" from approximately 1943 until 
the early 1970s.  The veteran described these symptoms as 
having "nervous breakdowns" in 1949 and three or four times 
a year after 1949.  There is no competent evidence of record, 
however, showing that the symptoms that he demonstrated from 
1943 to 1970 are related to the current psychiatric 
diagnosis.  Savage, 10 Vet. App. at 497.

The first clinical evidence of a psychiatric disorder was 
documented in March 1996, at which time the veteran and his 
spouse stated that he had problems with his nerves three or 
four times a year from World War II until the early 1970s, 
but that he functioned well between these episodes.  They 
also reported that after he was forced to retire in 1983, he 
became increasingly despondent, and that the periods of 
depression alternated with what the examiner characterized as 
manic periods.  The examiner did not indicate that the 
symptoms reported by the veteran and his spouse as occurring 
following World War II, which the examiner described as 
"vague," were in any way related to the current psychiatric 
disorder.  

The medical evidence shows that a psychiatric disorder was 
initially diagnosed in 1996, and there is no competent 
medical evidence of record showing that the disorder is 
related to service or the veteran's reported in-service 
symptoms.  In the absence of medical evidence of a nexus 
between the current diagnosis and an in-service disease or 
injury, the Board has determined that the claim of 
entitlement to service connection for a psychiatric disorder 
is not well grounded.


ORDER

The claim of entitlement to service connection for retinitis 
pigmentosa is denied.  

The claim of entitlement to service connection for a 
psychiatric disorder is denied.  




		
	N. W. Fabian
	Member, Board of Veterans' Appeals

 

